Citation Nr: 0127032	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
January 1985.  

A review of the record demonstrates that the RO, in a March 
1997 rating determination, denied service connection for 
allergic rhinitis.  In a July 1997 letter, the veteran made 
reference to the rating decision and requested that his claim 
be reopened for a nasal condition which was operated on at 
the U.S. Naval Sub Base in Groton, CT.  The veteran indicated 
that he believed that the operation affected his sinuses and 
caused him to develop a worsened sinus condition. 

The RO did not accept the veteran's letter as a notice of 
disagreement but rather a request to reopen.  Thus, it listed 
the issue as whether new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for allergic rhinitis/sinusitis in a January 1999 
rating determination.  

A determination must be made as to whether the veteran's July 
1997 request constitutes a notice of disagreement for 
appellate purposes.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(2001) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board is of the opinion that the veteran's July 1997 
letter constitutes a valid notice of disagreement.  In his 
July 1997 letter, the veteran made specific reference to the 
March 1997 rating determination.  He also made reference to a 
1971 operation and indicated that this worsened his sinus 
condition.  He further requested reconsideration of his 
claim.  This request for reconsideration can be reasonably 
construed as a notice of disagreement on the issue of service 
connection for allergic rhinitis.  As such, the claim has 
continued to remain open during this time period and the 
issue has been restated on the title page of this decision.  


FINDINGS OF FACT

1. The veteran was seen for complaints of postnasal drainage, 
mucoid discharge, and maxillary sinus tenderness in service, 
and was variously diagnosed and treated for sinusitis, upper 
respiratory infections, and allergic rhinitis.

2. The veteran has a current diagnosis of allergic rhinitis 
which is related to the inservice symptoms.




CONCLUSION OF LAW

Allergic rhinitis was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.380 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded a 
VA examination.  Furthermore, the RO, in its June 2001 SSOC 
specifically informed the veteran of the VCAA and indicated 
that the decision had been reached based upon all available 
medical evidence.  It indicated that if the veteran had other 
medical evidence that he would like considered, he should 
notify the RO and it would make every reasonable effort to 
obtain it.  The veteran did not inform the RO of any 
additional information.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).

A review of the record demonstrates that at the time of the 
veteran's January 1965 enlistment examination, normal 
findings were reported for the sinuses, nose, mouth, and 
throat.  On his January 1965 enlistment report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had sinusitis, hay fever, chronic or 
frequent colds, running ears, or ear, nose, or throat 
trouble.  

In July 1966, the veteran was seen complaining of cold 
rhinitis.  In January 1968, the veteran was seen with 
complaints of a cold.  It was the examiner's impression that 
the veteran had acute tonsillitis.  In April 1971, the 
veteran was seen for sinus congestion.  He was prescribed 
Dimetapp and a nasal spray.  In June 1971, the veteran 
reported having head congestion and dry sinuses.  He was 
again given Dimetapp and a nasal spray.  

At the time of an August 1971 visit, the veteran was noted to 
have a history of sinusitis.  The veteran complained of 
frontal headaches and purulent discharge.  Physical 
examination revealed no tenderness in the sinus area.  It was 
the examiner's impression that the veteran had sinusitis.  At 
the time of an August 1971 follow-up visit, the veteran was 
prescribed a refill for decongestive nose spray.  

Sinusitis was also diagnosed at the time of a May 1972 visit.  
In November 1972, the veteran was found to have nasal polyps.  
At the time of a February 1973 visit, the veteran complained 
of a "sinusitis recurrence".  He reported having facial 
pain, headache, rhinorrhea, sinus drainage, and bad breath.  
Sinus x-rays revealed that the right maxillary sinus had 
clouding.  The veteran was diagnosed as having pharyngitis, 
sinusitis of questionable etiology.  

In May 1973, the veteran was noted to have annual bouts of 
nasal congestion, headaches, purulent nasal discharge, and 
some temperature.  Symptoms were noted to have been 
consistent for one to two months.  Physical examination 
performed at that time revealed a right nasal septal 
deflection.  X-rays revealed right pansinusitis.  The veteran 
was given several prescription medications, including 
Ampicillan.  In a May 1972 follow-up report, it was noted 
that the veteran's symptoms were much improved.  There was 
minimal discharge on the right but the veteran still had 
nasal congestion.  His headaches were much better.  At the 
time of a June 1973 visit, x-rays revealed almost complete 
resolution of the sinus problem.  The veteran was still 
having nasal congestion and watery discharge.  The turbinates 
were boggy and full of mucous discharge.  

In July 1973, the veteran was seen at the Naval Hospital 
Allergy Clinic.  The veteran was noted to have had a 12 year 
history of intermittent episodes of nasal congestion and 
frequent sneezing.  The episodes were perennial and seemed 
worse in very cold or very hot weather and were aggravated 
markedly by tobacco smoke.  He had previously been evaluated 
by ENT and treated for acute sinusitis.  A nasal septoplasty 
was being considered.  Drixoral had given the veteran some 
relief.  

The veteran denied any unusual reaction to immunizations but 
stated that he may have had angio-edema following aspirin in 
boot camp and reported that he had not taken any aspirin 
since that time.  His respiratory symptoms consisted of 
frequent sneezing, nasal block, and occasional clear nasal 
discharge.  He was also bothered by signs and symptoms of 
sinusitis and occasional sinus headaches which had been worse 
than usual during the current summer.  He also complained of 
red, itchy, watery eyes, but denied any nausea, vomiting, 
diarrhea, urticaria, or eczema.  

The veteran indicated that his mother and father did not have 
allergies and that he was the only one of four siblings with 
sinus problems.  He reported that he had lived in his present 
location for one year and that prior to that he had lived in 
Connecticut for 5.5 years and San Diego and the Philippines 
prior to that.  The veteran lived in a house with no animals 
but he had wall-to-wall carpeting and drapes in his bedroom 
and slept on a mattress and box spring with probably a 
feather pillow.  The heating in the home was forced air 
heating.  

His symptoms were worse in the summertime with some perennial 
symptoms.  He was worse early in the morning and again later 
in the evening.  He was bothered by extremes of heat and 
cold.  He was also bothered by fumes, odors, household 
sprays, hair sprays, tobacco smoke, and dust.  His symptoms 
were markedly aggravated by freshly cut grass and yard work 
but he was not noticeably bothered by animals or food.  

Physical examination disclosed minimal injection of the 
conjunctiva bilaterally and the nose disclosed no significant 
septal deviation but the mucous membranes were boggy and 
edematous with a clear nasal discharge.  He had mild 
postnasal drip and adenoid facies.  

The veteran was skin tested and found to be very 
significantly reactive to a large number of trees, weeds, 
grasses, and environmental antigens, including animal 
danders, and to have a mild reaction to house dust.  It was 
the examiner's impression that the veteran had allergic 
rhinitis, at least partially of extrinsic etiology.  The 
examiner recommended hyposensitization with two solutions and 
environmental control for the removal of house dust and 
animal danders.  

In January 1974, the veteran was seen with flu-like symptoms.  
It was the examiner's impression that the veteran had a sinus 
block.  In February 1974, the veteran seen with complaints of 
pressure around the orbits of the eye.  It was the examiner's 
impression that the veteran had a sinus headache.  In May 
1974, the veteran was seen with complaints of sinus drainage 
and sneezing.  

In July 1976, the veteran was noted to be taking medication 
for relief of allergies.  He was prescribed Drixoral.  In 
June 1977, the veteran reported having a history of hay fever 
for three days. A diagnosis of an upper respiratory infection 
versus sinusitis was rendered.  At the time of June 1977 
follow-up visit, the veteran complained of pressure over the 
sinus area.  Physical examination revealed thick mucous. 

In June 1978, the veteran was seen with complaints of hay 
fever, which he had had for fifteen years.  He indicated that 
the condition was most frequent during the summer in moist 
cool climates.  He noted that Drixoral had helped his 
condition.  Physical examination revealed moderate nasal 
congestion.  A diagnosis of allergic rhinitis was rendered.  
Later that month, the veteran was diagnosed as having hay 
fever.  At the time of a July 1978 visit, the complained of 
sneezing, congestion, and eye irritation.  Physical 
examination revealed some erythema of the bulbar conjunctiva.  
A diagnosis of allergic rhinitis was rendered.  At the time 
of a March 1979 outpatient visit, the veteran reported having 
sinus congestion for two days.  Physical examination revealed 
nasal congestion.  A diagnosis of upper respiratory 
infection, probably hay fever, was rendered.  

In January 1980, the veteran was diagnosed with an upper 
respiratory infection.  In February 1981, the veteran was 
seen complaining of sneezing and eye irritation.  Physical 
examination revealed eye running and rhinorrhea.  A diagnosis 
of an allergy was rendered.  At the time of a February 1982 
visit, a diagnosis of allergic rhinitis was rendered.  
Allergic rhinitis was also diagnosed at the time of a March 
and May 1982 visits.  In August 1982, a diagnosis of an upper 
respiratory infection (sinus) was rendered.  

In March 1984, the veteran was seen with a history of sinus 
congestion lasting for one week.  Nasal discharge was clear 
and the veteran had a headache.  It was the examiner's 
assessment that the veteran had allergies by history.  

At the time of his October 1984 service separation 
examination, normal findings were reported for the sinuses, 
nose, mouth, and throat.  On his October 1984 separation 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had sinusitis, hay 
fever, chronic or frequent colds, running ears, or ear, nose, 
or throat trouble.  

In September 1996, the veteran requested service connection 
for sinus and allergy problems.  

Outpatient treatment records obtained in conjunction with the 
veteran's request for service connection demonstrate that he 
was seen in August 1993 with complaints of nasal drainage.  
He had bilateral frontal sinus tenderness.  A diagnosis of 
sinusitis was rendered.  At the time of an August 1993 
follow-up, the veteran complained of persisting sinusitis and 
nasal congestion.  There was right-sided maxillary 
tenderness.  A diagnosis of allergic rhinitis/sinusitis was 
rendered.  In August 1994, the veteran was seen with 
complaints of nasal congestion after pulling weeds.  Physical 
examination revealed nasal mucosa.  A diagnosis of allergic 
rhinitis was rendered.  In September 1995, the veteran was 
diagnosed as having a viral upper respiratory infection.  

In a September 1997 statement in support of claim, the 
veteran indicated that surgery was performed at the Groton 
Naval Base in 1971 for the purpose of removal of polyps from 
his nose.  

In September 1997, treatment records relating to the 1971 
surgery were requested.  Treatment records were again 
requested in September 1998.  In October 1998, the Naval 
Ambulatory Care Center located in Groton, CT, responded that 
they did not have any medical records relating to the 
veteran.  They indicated that all records for retired 
personnel were kept at the Naval Personnel Center located in 
New Orleans, LA.  

In March 2000, the RO requested any records located at the 
Naval Reserve Personnel Center located in New Orleans, LA.  
In May 2000, the Naval Personnel Records Center indicated 
that there were no records relating to any 1971 surgery at 
their command.  

In January 1999, the veteran was seen with complaints of a 
productive cough and post nasal drip.  It was the examiner's 
impression that the veteran had sinusitis and bronchitis.  In 
June 1999, the veteran was seen with complaints of a sore 
throat and cough for two days.  A diagnosis of bronchitis was 
rendered.  

In January 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
started experiencing persistent nasal congestion and 
recurrent sinus infections upon joining the Navy in 1965.  He 
indicated that he had polyps surgically removed in 1971.  He 
noted that his runny nose had continued since his discharge 
from service.  The veteran stated that he had daily nasal 
irritation from the runny nose.  He reported that he was able 
to communicate by speech and speak with a whisper.  He noted 
that his nasal discharge was whitish to yellowish.  He 
indicated that his nasal congestion interfered with breathing 
through the nose.  

The veteran reported sinusitis as often as once or twice per 
month, at which time he had right forehead discomfort.  He 
noted having shortness of breath when walking up a steep hill 
or two or three blocks.  The veteran used Flonase nasal 
spray, which brought some relief of the allergic rhinitis.  
He also reported periodic treatment courses with amoxicillin 
for sinusitis flares.  

Physical examination revealed no sinus tenderness to 
palpation.  Nasal mucosa demonstrated some mild erythema but 
no nasal polyps.  Oral pharynx was without erythema, 
exudates, or lesions.  There was no nasal congestion or 
evidence of sinusitis.  There was also no discharge from the 
nose during physical examination.  The lungs were bilaterally 
clear to auscultation without wheezing.  Diagnostic testing 
of the paranasal sinuses revealed no abnormality.  Diagnoses 
of allergic rhinitis and sinusitis not in acute exacerbation, 
were rendered.  

In the discussion portion of the report, the examiner noted 
that the veteran was a 54 year old male with a diagnosis of 
allergic rhinitis and sinusitis.  He observed that the 
veteran's symptoms were consistent with allergic rhinitis.  
His sinusitis did not appear to be in acute exacerbation.  
Nasal examination revealed no sinus involvement or nasal 
congestion.  Sinus x-ray revealed no abnormalities.  He noted 
that the veteran should avoid exposure to dust, poorly 
ventilated areas, and extreme temperature changes.  

The Board finds that the evidence indicates that the 
veteran's allergic rhinitis arose during active service.  
Regarding the question as to whether the veteran has an acute 
or a chronic disorder, the Board believes the medical 
evidence supports a finding of a chronic disorder.  The 
veteran's service medical records demonstrate a continuing 
problem with allergic rhinitis throughout the course of his 
twenty year military career.  He was allergic to a remarkable 
number of items and it was noted that he had seasonal and 
perennial symptoms.

Although the medical records received subsequent to the 
veteran's release from service are sparse, the Board does not 
doubt, based upon the regularity of treatment inservice, that 
the veteran had and continues to have chronic symptoms, as 
was reported at the time of his January 2001 VA examination.  
Moreover, the January 2001 VA examiner diagnosed the veteran 
has having allergic rhinitis. 

While it can not be stated that the evidence is overwhelming 
in support of the veteran's claim, it is at least in 
equipoise as to whether the veteran's current allergic 
rhinitis is related to service.  For a veteran to prevail in 
his claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  In this case, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for chronic allergic 
rhinitis.  Therefore, service connection for chronic allergic 
rhinitis is warranted.


ORDER

Service connection for chronic allergic rhinitis is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

